Exhibit 10.11










DATED
                                                                                  2010







FOUR RIVERS BIOFUELS LIMITED

and

DT (NORTH EAST) LLP


                   
        
                                                                                                                                                      
        
      

CONSULTANCY AGREEMENT


        
                                                                                                                                                      
        
      






















Brabners Chaffe Street LLP
55 King Street
Manchester
M2 4LQ








 




--------------------------------------------------------------------------------




CONTENTS

 

 

 

 

Clause

 

1.

Interpretation

1

2.

Term of Engagement

2

3.

Duties

3

4.

Fees

3

5.

Expenses

4

6.

Other Activities

4

7.

Confidential Information And Company Property

4

8.

Data Protection

4

9.

Liability

5

10.

Termination

5

11.

Obligations Upon Termination

5

12.

Status

6

13.

Notices

6

14.

Entire Agreement and Previous Contracts

7

15.

Variation

7

16.

Counterparts

7

17.

Third Party Rights

7

18.

Governing Law And Jurisdiction

7

 

 

 

 

 

 

Schedule

 

 

 

 

The Schedule

9











 




--------------------------------------------------------------------------------



THIS AGREEMENT is dated the

day of

2010

BETWEEN:

(1)

FOUR RIVERS BIOFUELS LIMITED incorporated and registered in England and Wales
with company number 06768259 whose registered office is at 3rd Floor, 14 South
Molton Street, London W1K 5QP (Company); and

(2)

DT (North East) LLP, a limited liability partnership operating in England and
Wales, whose registered office is at 34 High Street, Yarm, TS15 9AE. (Consultant
Company).

IT IS AGREED THAT:

1.

Interpretation

1.1

The definitions and rules of interpretation in this clause apply in this
agreement (unless the context requires otherwise).

Board:

the board of directors of the Company (including any committee of the board duly
appointed by it);

Business

Opportunities:

any opportunities which the Consultant becomes aware of during the Engagement
which relate to the business of any Group Company or which the Board reasonably
considers might be of benefit to any Group Company;

Capacity:

as agent, consultant, director, employee, owner, partner, shareholder or in any
other capacity;

Commencement

Date:

2 August 2010;

 

 

Confidential

Information:

information (whether or not recorded in documentary form, or stored on any
magnetic or optical disk or memory) relating to the business, products, affairs
and finances of any Group Company for the time being confidential to any Group
Company and trade secrets including, without limitation, technical data and
know-how relating to the business of any Group Company or any of its or their
business contacts;

Engagement:

the engagement of the Consultant by the Company on the terms of this agreement;

Group Company:

the Company, its Subsidiaries or Holding Companies from time to time and any
Subsidiary of any Holding Company from time to time;

Invention:

any invention, idea, discovery, development, improvement or innovation made by
the Consultant  in connection with the provision of the Services, whether or not
patentable or capable of registration, and whether or not recorded in any
medium;








1




--------------------------------------------------------------------------------






Pre-Contractual

Statement:

any undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
agreement or not) relating to the Engagement other than as expressly set out in
this agreement;

Quarter:

any period of three consecutive calendar months which shall commence on the
Commencement Date or any date which is the day after the end of the previous
quarter;

Services:

the services described in the Schedule;

Subsidiary and

Holding Company:

in relation to a company mean “subsidiary” and “holding company” as defined in
section 1159 of the Companies Act 2006 and a company shall be treated, for the
purposes only of the membership requirement contained in subsections 1159 (b)
and (c), as a member of another company even if its shares in that other company
are registered in the name of (a) another person (or its nominee), whether by
way of security or in connection with the taking of security, or (b) a nominee;

Termination Date:

the date of termination of this agreement howsoever arising;

Works:

all records, reports, documents, papers, drawings, designs, transparencies,
photos, graphics, logos, typographical arrangements, software programs,
inventions, ideas, discoveries, developments, improvements or innovations and
all materials embodying them in whatever form, including but not limited to hard
copy and electronic form, prepared by the Consultant  in connection with the
provision of the Services.

1.2

The headings in this agreement are inserted for convenience only and shall not
affect its construction.

1.3

A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

1.4

Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

1.5

Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

1.6

The schedules to this agreement form part of (and are incorporated into) this
agreement.

2.

Term Of Engagement

2.1

The Company shall engage the Consultant and the Consultant shall make available
to the Company the necessary personnel to provide the Services on the terms of
this agreement.

2.2

The Engagement shall be deemed to have commenced on the Commencement Date and
shall continue until 1 August, 2013 unless and until terminated:

2.2.1

as provided by the terms of this agreement; or





2




--------------------------------------------------------------------------------



2.2.2

by either party giving to the other not less than three months’ prior written
notice.

3.

Duties

3.1

During the Engagement the Consultant shall:

3.1.1

provide the Services with all due care, skill and ability and use its or his
best endeavours to promote the interests of any Group Company;

3.1.2

devote sufficient time in each calendar month to the carry out the Services; and

3.1.3

promptly give to the Board all such information and reports as it may reasonably
require in connection with matters relating to the provision of the Services or
the business of any Group Company.

3.2

Unless it has been specifically authorised to do so by the Company in writing:

3.2.1

the Consultant shall not have any authority to incur any expenditure in the name
of or for the account of the Company; or

3.2.2

the Consultant shall not hold itself out as having authority to bind the
Company.

3.3

The Consultant shall comply with all reasonable standards of safety and comply
with the Company’s health and safety procedures from time to time in force at
the premises where the Services are provided and report to the Company any
unsafe working conditions or practices.

3.4

The Consultant undertakes to the Company that during the Engagement it shall
take all reasonable steps to offer (or cause to be offered) to the Company any
Business Opportunities as soon as practicable after the same shall have come to
its or his knowledge and in any event before the same shall have been offered by
the Consultant (or caused by the Consultant to be offered to) any other party
provided that nothing in this clause shall require the Consultant Company to
disclose any Business Opportunities to the Company if to do so would result in a
breach by the Consultant of any obligation of confidentiality or of any
fiduciary duty owed by it or him to any other person, firm or company.

3.5

The Consultant may use another person, firm, company or organisation to perform
any administrative, clerical or secretarial functions which are reasonably
incidental to the provision of the Services provided that the Company will not
be liable to bear the cost of such functions.

4.

Fees

4.1

In consideration of the provision of the Services, the Company shall issue to
the Consultant a common stock warrant for the purchase of 400,000 shares of
common stock of Four Rivers BioEnergy Inc.





3




--------------------------------------------------------------------------------



5.

Expenses

5.1

The Company shall, subject to prior approval of expenditure, reimburse (or
procure the reimbursement of) all reasonable expenses properly and necessarily
incurred by the Consultant  in the course of the Engagement, and only after
 production of receipts or other appropriate evidence of payment, analysed
against the expenditure approval received.

6.

Other Activities

6.1

Nothing in this agreement shall prevent the Consultant from being engaged,
concerned or having any financial interest in any Capacity in any other
business, trade, profession or occupation during the Engagement provided that:

6.1.1

such activity does not cause a breach of any of the Consultant’s obligations
under this agreement; and

6.1.2

the Consultant shall not engage in any such activity if it relates to a business
which is similar to or in any way competitive with the business of any Group
Company without the prior written consent of the Board.

7.

Confidential Information And Company Property

7.1

The Consultant Company acknowledges that in the course of the Engagement it
 will have access to Confidential Information. The Consultant Company has
therefore agreed to accept the restrictions in this clause 7.

7.2

The Consultant Company shall not (except in the proper course of its duties)
either during the Engagement or at any time after the Termination Date, use or
disclose to any firm, person or company (and shall use its best endeavours to
prevent the publication or disclosure of) any Confidential Information. This
restriction does not apply to:

7.2.1

any use or disclosure authorised by the Company or required by law; or

7.2.2

any information which is already in, or comes into, the public domain otherwise
than through the Consultant’s unauthorised disclosure.

7.3

All documents, manuals, hardware and software provided for the Consultant’s use
by the Company, and any data or documents (including copies) produced,
maintained or stored on the Company’s computer systems or other electronic
equipment (including mobile phones if provided by the Company), remain the
property of the Company.

8.

Data Protection

8.1

The Consultant shall procure that any personnel performing the Services consents
to the Company holding and processing data relating to him for legal, personnel,
administrative and management purposes and in particular to the processing of
any “sensitive personal data” (as defined in the Data Protection Act 1998)
relating to such personnel including, as appropriate:

8.1.1

information about such personnel’s physical or mental health or condition in
order to monitor sick leave and take decisions as to such personnel’s fitness
for work; or

8.1.2

such personnel’s racial or ethnic origin or religious or similar beliefs in
order to monitor compliance with equal opportunities legislation; and

8.1.3

information relating to any criminal proceedings in which such personnel has
been involved for insurance purposes and in order to comply with legal
requirements and obligations to third parties.





4




--------------------------------------------------------------------------------



8.2

The Consultant consents to the Company making such information available to any
Group Company, those who provide products or services to the Company and any
Group Company (such as advisers), regulatory authorities, governmental or quasi
governmental organisations and potential purchasers of the Company or any part
of its business.

8.3

The Consultant consents to the transfer of such information to the Company’s and
any Group Company’s business contacts outside the European Economic Area in
order to further their business interests.

9.

Liability

9.1

The Consultant shall have liability for any loss, liability or costs (including
reasonable legal costs) incurred by the Company in connection with the provision
of the Services.

10.

Termination

10.1

Notwithstanding the provisions of clause 2.2, the Company may terminate the
Engagement with immediate effect without notice and without any liability to pay
any remuneration, compensation or damages if at any time:

10.1.1

the Consultant is guilty of gross misconduct affecting the business of any Group
Company; or

10.1.2

the Consultant commits any serious or repeated breach or non-observance of any
of the provisions of this agreement or refuses or neglects to comply with any
reasonable and lawful directions of the Company; or

10.1.3

the Consultant is in the reasonable opinion of the Board negligent and
incompetent in the performance of the Services; or

10.1.4

the Consultant makes a resolution for its winding up, makes an arrangement or
composition with its creditors or makes an application to a court of competent
jurisdiction for protection from its creditors or an administration or
winding-up order is made or an administrator or receiver is appointed in
relation to the Consultant; or

10.1.5

the Consultant is guilty of any fraud or dishonesty or acts in any manner which
in the opinion of the Board brings or is likely to bring the Consultant,  or any
Group into disrepute or is materially adverse to the interests of any Group
Company.

10.2

The rights of the Company under clause 11.1 are without prejudice to any other
rights that it might have at law to terminate the Engagement or to accept any
breach of this agreement on the part of the Consultant as having brought the
agreement to an end. Any delay by the in exercising its rights to terminate
shall not constitute a waiver thereof.

11.

Obligations Upon Termination

11.1

On the Termination Date the Consultant shall:

11.1.1

immediately deliver to the Company all documents, books, materials, records,
correspondence, papers and information (on whatever media and wherever located)
relating to the business or affairs of any Group Company or their business
contacts, any keys, and any other property of  any Group Company, which is in
its or his possession or under its or his control;

11.1.2

irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in its or his possession or under its or his control
outside the premises of the Company; and





5




--------------------------------------------------------------------------------



11.1.3

provide a signed statement that it or he has complied fully with its or his
obligations under this clause 12.

12.

Status

12.1

The relationship of the Consultant to the Company will be that of independent
contractor and nothing in this agreement shall render it an employee, worker,
agent or partner of the Company and the Consultant shall not hold itself out as
such.

12.2

This agreement constitutes a contract for the provision of services and not a
contract of employment and accordingly the Consultant shall be fully responsible
for and shall indemnify the Company or any Group Company for and in respect of
payment of the following within the prescribed time limits:

12.2.1

any income tax, National Insurance and Social Security contributions and any
other liability, deduction, contribution, assessment or claim arising from or
made in connection with either the performance of the Services or any payment or
benefit received in respect of the Services, where such recovery is not
prohibited by law. The Consultant shall further indemnify the Company against
all reasonable costs, expenses and any penalty, fine or interest incurred or
payable by the Company in connection with or in consequence of any such
liability, deduction, contribution, assessment or claim other than where the
latter arise out of the Company’s negligence or wilful default;

12.2.2

any liability for any employment-related claim or any claim based on worker
status (including reasonable costs and expenses) brought by any personnel
engaged in providing the Services against the Company arising out of or in
connection with the provision of the Services, except where such claim is as a
result of any act or omission of the Company.

12.3

The Company may at its option satisfy such indemnity (in whole or in part) by
way of deduction from payments due to the Consultant.

12.4

The Consultant warrants that it is not nor will it prior to the cessation of
this Agreement, become a Managed Service Company, within the meaning of section
61B, Income Tax (Earnings and Pensions) Act 2003.

13.

Notices

13.1

Any notice given under this agreement shall be in writing and signed by or on
behalf of the party giving it and shall be served by delivering it personally,
or sending it by pre-paid recorded delivery or registered post to the relevant
party at its registered office for the time being. Any such notice shall be
deemed to have been received:

13.1.1

if delivered personally, at the time of delivery; or

13.1.2

in the case of pre-paid recorded delivery or registered post, 48 hours from the
date of posting.

13.2

In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant party and
delivered either to that address or into the custody of the postal authorities
as a pre-paid recorded delivery or registered post.





6




--------------------------------------------------------------------------------



14.

Entire Agreement and Previous Contracts

14.1

Each party on behalf of itself and (in the case of the Company, as agent for any
Group Companies) acknowledges and agrees with the other party (the Company
acting on behalf of itself and as agent for each Group Company) that:

14.1.1

this agreement constitutes the entire agreement and understanding between the
Consultant and the Company and any Group Company and supersedes any previous
agreement between them relating to the Engagement (which shall be deemed to have
been terminated by mutual consent);

14.1.2

in entering into this agreement neither party nor any Group Company has relied
on any Pre-Contractual Statement; and

14.1.3

the only remedy available to it for breach of this agreement shall be for breach
of contract under the terms of this agreement and each party shall have no right
of action against any other party in respect of any Pre-Contractual Statement.
Nothing in this agreement shall, however, operate to limit or exclude any
liability for fraud.

15.

Variation

15.1

No variation of this agreement shall be valid unless it is in writing and signed
by or on behalf of each of the parties.

16.

Counterparts

16.1

This agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.

17.

Third Party Rights

17.1

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person other than the Consultant Company and the Company shall
have any rights under it. The terms of this agreement or any of them may be
varied, amended or modified or this agreement may be suspended, cancelled or
terminated by agreement in writing between the parties or this agreement may be
rescinded (in each case), without the consent of any third party.

18.

Governing Law And Jurisdiction

18.1

This agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with English law.

18.2

The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim that arises out of or in
connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).





7




--------------------------------------------------------------------------------

IN WITNESS this agreement has been executed and delivered as a Deed by the
parties on the date first above written

EXECUTED as a DEED

by FOUR RIVERS BIOFUELS LIMITED

acting by:

)

)

)







/s/ Stephen Padgett

 

Director: Stephen Padgett

 

 

 

 

 

 

 

Director/Secretary:

 

 

 

 

EXECUTED as a DEED

by DT (NORTH EAST) LLP acting by:

)

)

)







/s/ Stephen John Davis

 

Stephen John Davis

 

Partner














8




--------------------------------------------------------------------------------

The Schedule

Services

General Corporate Finance and Advisory Services related to the Production of
Biofuels in the North East of England.


 














9


